I concur in the dissenting opinion of Judge Beals except that portion contained in the first paragraph. I desire, however, to express my additional views relative to the holding of the majority.
Respondent R.B. Rowe testified that on the morning of the accident he did not drive at a speed greater than twenty-five miles per hour; that, when he arrived at the point where his visibility was restricted by the fog and he could only see about forty feet ahead, he slowed down to fifteen miles per hour; (This was at the "Y," the intersection of the new and the old Pacific highway.) that beyond this point the fog got very bad until at the point of collision he could see less than ten feet ahead of his car; that he did "ease up on the gas"; *Page 378 
and that he slowed down to between fourteen and fifteen miles per hour. It is interesting to note that he did not apply his brakes or take any precautionary measure other than to reduce his speed less than one mile per hour by easing his foot on the gas pedal.
It seems perfectly clear that, under the extremely dangerous condition present, the jury were convinced that respondent, as an ordinarily careful and prudent man, would not have driven at the rate of speed as great as fourteen or fifteen miles per hour. The jury were evidently convinced that appellant was negligent, so there was no cause to give the requested instructions. Appellant could not have been more guilty of negligence. There are no degrees of ordinary negligence. The error in refusing to give the requested instructions was entirely harmless. 5 C.J.S. 1165, § 1776.
I am unable to agree that the portion of the verdict which stated that the jury found for defendant "by reason of contributory negligence" was surplusage. The verdict was received by the court and filed with the clerk without any objection on the part of respondent, and should be accorded full credit.
"General verdicts are to be given a reasonable intendment, are to have every reasonable presumption made in their support, and are to be construed liberally and reasonably, with a view to sustaining the verdict and effectuating the intention of the jury if possible."
64 C.J. 1104, Trial, § 907.
The verdict of the jury in this case reflected the intent of the members of the jury in unmistakable language. That intent should be carried into the judgment.
For the reasons given, I dissent.
ROBINSON, C.J., concurs with SIMPSON, J. *Page 379